Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 7/30/2019.  Claims 1-16 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a)  Claim 16, limitation 1, is a means (or step) plus function limitation that invokes 35 U.S.C. 112(f) or 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  
35 USC § 112 (f) or 112 (pre-AIA ), ¶ 6, requires such claim to be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language.  If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section § 112.”  In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ 1845, 1850 (Fed. Cir. 1994)(in banc.).  For a computer-implemented means-plus-function claim limitation that invokes 35 USC § 112, ¶ 6, the corresponding structure is required to be more than simply a general purpose computer.  Aristocrat Technologies, Inc. v. International Game Technology, 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239-40 (Fed. Cir. 2008).  The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer.  WMS Gaming,Inc. v. International Game Technology, 184 F.3d 1339, 51 USPQ2d 1385 (Fed. Cir. 1999).  The written description must at least disclose the algorithm that transforms the general purpose microprocessor to a special purpose computer programmed to perform the claimed function.  Aristocrat, 521 F.3d at 1338, 86 USPQ2d at 1242.  
b) Claim 16, limitation 2, is similarly rejected.
c) Claim 16, limitation 3, is similarly rejected.
d) Claim 16, limitation 4, is similarly rejected.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 112 (pre-AIA ), six paragraph; or
(b) Amend the written description of the specification such that is expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skilled in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.  For more information, see 37 CFR 1.75(d) and MPEP 2181 and 608.01(o).
5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “upon accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor compares a first data stored in the external apparatus and a second data stored in the storage unit and, if the second data is not older than the first data, the processor does not perform control to store the first data in the storage unit, and the processor performs the operation on the second data in accordance with the instruction”.  This limitation conflicts with the parent claim 1 which requires “perform control to retrieve the data from the external apparatus and store the data in a storage unit in the information processing apparatus”.  Applicant is required to clarify.  For the sake of the examination, Examiner interprets in light of the parent claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bailor (US 7941399).
As to claim 1, Bailor discloses an information processing apparatus comprising:
a memory, and
a processor programmed to accept from a terminal apparatus of a first user an instruction to perform a predetermined operation on data stored in an external apparatus (figure 12, 13; col. 10, lines 15-66, “authoring application…allow the user to edit the document”);
in accordance with the instruction, perform control to retrieve the data from the external apparatus and store the data in a storage unit in the information processing apparatus (figure 12, 13; col. 10, lines 15-66, download the master copy, store in cache as working copy);
perform the operation on the data, which is stored in the storage unit, in accordance with the instruction (figure 12, 13; col. 10, lines 15-66, edit the working copy); and
perform control to store in the external apparatus the data on which the operation has been performed in accordance with the instruction (figure 12, 13; col. 11, paragraph 2, to submit the revisions to the storage device 1020 for integration with the master copy of the document).
As to claim 15, see similar rejection to claim 1.
As to claim 16, see similar rejection to claim 1.
As to claim 2, Bailor discloses the information processing apparatus according to Claim 1, wherein, upon storing the data in the storage unit, the processor performs control to forbid the data from being used in the external apparatus, and after storing in the external apparatus the data on which the operation has been performed in accordance with the instruction, the processor performs control to allow the data to be used in the external apparatus (col. 12, lines 54- col. 13, paragraph 1, master document lock; col 6, paragraph 2).
As to claim 3, Bailor discloses the information processing apparatus according to Claim 2,
wherein, after the data is stored in the storage unit, the processor accepts from a terminal apparatus of a second user that differs from the first user an instruction to perform an operation on the data, and
performs the operation on the data in accordance with the instruction accepted from the terminal apparatus of the second user (figure 14, second user, wherein the processors on server and client devices can be considered a distributed processor).
As to claim 4, Bailor discloses the information processing apparatus according to Claim 3,
wherein, upon detecting completion of an operation performed on the data in accordance with an instruction accepted from a terminal apparatus of a last user, the processor performs control to store the data in the external apparatus (figure 12, 13; col. 11, paragraph 2, to submit the revisions to the storage device 1020 for integration with the master copy of the document).
As to claim 5, Bailor discloses the information processing apparatus according to Claim 1,
wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor accepts a result of a choice between whether the data is used by a single user or by a plurality of users (col. 6, paragraph 2, master copy lock table indicates whether data is used by a single user or by a plurality of users).
As to claim 6, Bailor discloses the information processing apparatus according to Claim 2,
wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor accepts a result of a choice between whether the data is used by a single user or by a plurality of users (see citation in rejection to claim 5).
As to claim 7, Bailor discloses the information processing apparatus according to Claim 3, wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor accepts a result of a choice between whether the data is used by a single user or by a plurality of users (see citation in rejecti8on to claim 5).
As to claim 8, Bailor discloses the information processing apparatus according to Claim 4, wherein, when accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor accepts a result of a choice between whether the data is used by a single user or by a plurality of users (see citation in rejection to claim 5).
As to claim 9, Bailor discloses the information processing apparatus according to Claim 1, wherein, upon accepting from the terminal apparatus of the first user the instruction to perform the operation on the data, the processor compares a first data stored in the external apparatus and a second data stored in the storage unit and, if the second data is not older than the first data, the processor does not perform control to store the first data in the storage unit, and the processor performs the operation on the second data in accordance with the instruction (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to claim 1).
As to claim 10, Bailor discloses the information processing apparatus according to Claim 1, wherein, after the processor stores in the external apparatus the data on which the operation has been performed in accordance with the instruction, if the data in the external apparatus is updated, the processor performs control to delete the data stored in the storage unit (this limitation is conditional on the “if” condition which does not necessary occur, therefore is not given patentable weight.). 
As to claim 11, Bailor discloses the information processing apparatus according to Claim 1, wherein the rocessor causes the terminal apparatus of the first user to display an acceptance screen including thumbnails of a plurality of pieces of data stored in the external apparatus, each of the thumbnails representing one of the plurality of pieces of data, and accepts the instruction to a piece of data that is selected from the plurality of pieces of data (col. 8, lines 32-66).
As to claim 12, Bailor discloses the information processing apparatus according to Claim 11, wherein the acceptance screen presents each of the plurality of pieces of data stored in the external apparatus in a manner that enables distinguishing a piece of data stored in the storage unit from a piece of data that is not stored in the storage unit (col. 8, lines 32-66, the updated content is not the working copy yet therefore is not in the user’s working copy storage unit).
As to claim 13, Bailor discloses the information processing apparatus according to Claim 11, wherein the acceptance screen presents the number of users each of whom is issuing an instruction to perform an operation on the data stored in the storage unit (col. 8, lines 32-66).
As to claim 14, Bailor discloses the information processing apparatus according to Claim 11, wherein the acceptance screen presents the data stored in the storage unit in a manner that enables determining whether the data allows a cooperative edit (col. 8, lines 32-66).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA FAN/Primary Examiner, Art Unit 2458